DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 07 December 2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.  
Status of the Claims
Applicant amended claims 4 and 26, and cancelled claims 5, 27, and 28.  Claims 11-15 were cancelled previously by Applicant.  Claims 1-4, 6-10, and 16-26 are pending.  Claims 6, 7, and 16-25, which are directed to the non-elected Inventions, remain withdrawn.  Accordingly, claims 1-4, 8-10, and 26 are under consideration.  
Status of the Rejections
The rejection of claims 4, 5, and 26-28 under 35 U.S.C. 112(b) as being indefinite is withdrawn
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Wang (CN 103551090 A) in view of Fu (“Enhancement of antimicrobial activities by the food‐grade monolaurin microemulsion system.” Journal of food process engineering 32.1 (2009): 104-111) and Kabara (“Fatty acids and derivatives as antimicrobial agents.” Antimicrobial agents and chemotherapy 2.1 (1972): 23-28) is maintained.  Applicant’s arguments are considered in paragraphs 26-35 of this Office action.  The examiner notes that remarks concerning other relevant prior art are set forth in paragraph 36.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103551090 A) in view of Fu (“Enhancement of antimicrobial activities by the food‐grade monolaurin microemulsion system.” Journal of food process engineering 32.1 (2009): 104-111) and Kabara (“Fatty acids and derivatives as antimicrobial agents.” Antimicrobial agents and chemotherapy 2.1 (1972): 23-28).
The examiner obtained an English machine translation of Wang, which published in Chinese, using an online service provided by the European Patent Office.  All citations to Wang refer to that translation, which accompanied the previous Office action (07 August 2020).
Wang is directed to the preparation of clear mixed micelles by the direct dispersion method.  Abstract.
Wang discloses that the direct dispersion method requires no organic solvent, thereby overcoming the problem of residual solvent in the mixed micelle.  Description at page 1, lines 20-23; see also Abstract and Claim 8.  That improvement makes the resulting mixed micelles especially suitable for the delivery of food-sensitive components.  Description at page 1, lines 23-24.  
Wang additionally discloses that mixed micelles are composed of lecithin (lipids) and a nonionic surfactant.  Abstract; Description at page 1, lines 11-12 and 26-35.  
Furthermore, Wang discloses that the mixed micelles have an average particle size of only 10.25 ± 0.86 nanometers and exhibit high optical clarity, i.e., light transmittance.  Abstract; Description at page 1, lines 34-35.  
Although Wang discloses that the mixed micelles can be used to deliver food-sensitive components, Wang is silent as to which species of food-sensitive component are suitable.  As explained below, the following two references compensate for this deficiency: Fu and Kabara.
Fu is directed to a study investigating the inhibitory efficacy of a microemulsion system consisting of monolaurin, surfactant, and cosurfactant against foodborne pathogenic microorganisms, including typical gram-positive, gram-negative and mold organisms.  Pages 104-105.
Fu teaches that (1) monolaurin, which has antimicrobial activity against gram-positive bacteria, creates a novel system inhibitory to the food pathogens B. subtilis and S. aureus; (2) the monolaurin microemulsion was more effective at inhibiting microorganism growth than monolaurin alone; and (3) the microemulsion even improved the antimicrobial activity of monolaurin against gram-negative bacteria, A. niger and P. digitatum.  Page 110.  
Kabara is directed to fatty acids and derivatives as antimicrobial agents.
Kabara teaches that lauric acid is the most inhibitory saturated fatty acid against gram-positive bacteria.  Page 24 at Tables 1 and 2; page 27, left column (“Of the nine straight-chain, saturated fatty acids tested, lauric acid (C12) had the most bacteriostatic activity on gram-positive organisms.”).  
Kabara additionally teaches that the monoglyceride of lauric acid — i.e., monolaurin — proved to be even more active than the free acid.  Page 26 at Table 5 and right column; see also page 27, right column (“From Table 5, it can be seen that only monolaurin was more active than the free acid.”).  
Furthermore, Kabara teaches that myristoleic acid (the species of fatty acid elected by Applicant), as an alternative to lauric acid, is effective in inhibiting a broad range of microorganisms and is significantly more effective than lauric acid against Micrococcus Sp., Candida albicans, Staphylococcus aureus, S. epidermidis, and group D streptococcus.  Page 24 at Table 1 (showing lower minimal inhibitory concentrations of myristoleic acid as compared to lauric acid).
Prior to the time of filing the present application, the teachings of Fu and Kabara would have motivated a person having ordinary skill in the art to modify Wang by selecting monolaurin, prima facie obvious.  
Regarding claims 4 and 26, the examiner notes that the mixed micelles of Wang, like Applicant’s non-vesicular nanoparticle, are prepared by the direct dispersion method.  MPEP § 2112.01(I) (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).  This provides a sound basis for the examiner’s position that the polydispersity index ranges recited in claims 4 and 26, respectively, are prima facie obvious.  The burden of production is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”).  
Regarding claims 8-10, Kabara teaches that monolaurin has antitumor activity.  Page 27, right column.  The examiner notes that when a combination of the antimicrobial fatty acids or derivatives thereof taught in Kabara is selected, any one of them qualifies as the other antibiotic required by claim 9.  Wang teaches that the mixed micelles are soluble in water (Description, p. 1) and, therefore, satisfies claim 10, which requires an aqueous composition.
Response to Applicant’s Arguments
These remarks are provided in response to the arguments raised by Applicant on pages 7-8 of the Reply filed 07 December 2020.
First, Applicant, asserting Figure 35 of the specification, argues as follows:  “As it can be seen, the fatty acids in Applicant’s claimed nanoparticle are not simply embedded within the Page 7.  As explained below, this argument is not persuasive.
It is well established that “[t]he name of the game is the claim.”  In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998).  Applicant’s argument, which is not expressly predicated on claim language, is interpreted by the examiner as relying on the adjective <non-vesicular> (claim 1 at preamble).  The specification of the present application describes non-vesicular nanoparticles as “nanoparticle in micellar structure” (page 16), “nanomicelles” (page 18) and “nanostructure of micelles” (page 18), which is considered informative.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  Furthermore, persons having ordinary skill in the art would readily recognize that Figure 35 of Applicant’s specification shows a mixed nano-micelle.  See also Specification at page 18.  The foregoing observations are relevant because the primary reference (Wang) is similarly directed to mixed nano-micelles.  The secondary references, i.e., Fu and Kabara, provide motivation to select monolaurin, lauric acid, myristoleic acid, or any combination thereof as the food-sensitive component of mixed nano-micelle disclosed in Wang.  Each of those three compounds is amphiphilic.  See also Specification at pages 16-17 (describing lauric acid, myristoleic acid, and lauric acid monoglyceride as amphiphilic).  In relation to the furniture/wall/house analogy advanced by Applicant at the bottom of page 7 of the recent Reply, those three compounds would be constituents of the “wall,” which comprises amphiphilic compounds.  Even Figure 35 shows that the fatty acids form the “wall,” along with the surfactant and the phospholipids (both of which are amphiphilic also).  Therefore, contrary to Applicant’s argument, Wang does not fail to teach the essential constructions of Applicant’s claimed 
Second, Applicant argues that “once fatty acids and other components are embedded into Wang’s mixed micelle, one skilled in the art would have expected that the resulted mixed micelle would unlikely provide properties (e.g., particle size and/or and a narrow particle size distribution) as claimed in Applicant’s nanoparticle.”  Reply, p. 8 (emphasis in original).  
The foregoing argument is not persuasive because the nano-micelle that results from modifying Wang with the teachings of Fu and Kabara is not carrying a payload of hydrophobic drug (or other hydrophobic active component) that is embedded in a core surrounded by the amphiphilic constituents of the nano-micelle.  In other words, the resulting nano-micelle does not have a core/shell structure.  Instead, the monolaurin, lauric acid, and/or myristoleic acid — because of their amphiphilic properties — are present in the “wall” of the nano-micelle, itself, as established above in the previous paragraph.
Third, Applicant argues as follows: “Furthermore, Wang’s mixed micelle and Applicant’s claimed nanoparticle differ in their preparation. For Wang, the preparation utilizes a high-speed centrifuge and shearing. In contrast, Applicant’s claimed nanoparticle is prepared by a mild method, which provides no additional intense energy.”  Reply, p. 8.  
The foregoing argument is not persuasive because it is contradicted by page 22 of the specification of the present application, which states in relevant part: “The nanoparticles of the present invention can be prepared from various ingredients and by methods provided herein. Other preparation methods suitable for the nanoparticles of the present invention include agitation methods and heating methods, including high speed agitation. The advantages of such technique are simple equipment and easy production.”  Emphasis added.
Fourth, Applicant argues as follows: “Fu discloses an oil-in-water microemulsion of monolaurin, which consists of monolaurin (lauric acid monoglyceride) and Tween 20, pentanol as well as dodecanol. To prepare Fu’s microemulsion, an organic alcohol is required as a co-surfactant. As such, the composition of Fu’s microemulsion is significantly different from that of Applicant’s claimed nanoparticle.”  Reply, p. 8.  As explained below, the foregoing argument is not persuasive.
Fu is applied in the foregoing §103 rejection as a secondary reference, not as the primary reference.  Fu is relied on for teaching that (1) monolaurin, which has antimicrobial activity against gram-positive bacteria, creates a novel system inhibitory to the food pathogens B. subtilis and S. aureus; (2) the monolaurin microemulsion was more effective at inhibiting microorganism growth than monolaurin alone; and (3) the microemulsion even improved the antimicrobial activity of monolaurin against gram-negative bacteria, A. niger and P. digitatum.  The primary reference (Wang) does not require a co-surfactant to prepare micelles.  Although Fu utilizes a co-surfactant, it does not criticize, discredit, or otherwise discourage selecting methods of preparing micelles that are free of co-surfactants.  Accordingly, Fu does not teach away from Applicant’s claimed invention.  MPEP § 2141.02(VI).  Applicant is reminded that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”  MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In sum, the foregoing §103 rejection is maintained.  
*     *     *
Prior Art Cited but not Applied
Claim 1 of the present application is directed to a “non-vesicular nanoparticle” and recites the transitional phrase <consisting of>, which “excludes any element, step, or ingredient not specified in the claim.”  MPEP § 2111.03(II).  No co-surfactant is recited in claim 1.  Accordingly, claim 1 is interpreted by the examiner as excluding co-surfactants.  The examiner’s interpretation of claim 1 is consistent with Applicant’s Reply filed 07 December 2020.  See page 8 (“To prepare Fu’s microemulsion, an organic alcohol is required as a co-surfactant. As such, the composition of Fu’s microemulsion is significantly different from that of Applicant’s claimed nanoparticle.” (emphasis in original)).  For this reason only, neither of the following references has been applied as prior art against the claims of the present application: (1) Petra, Ševčíková, et al. “Formulation, antibacterial activity, and cytotoxicity of 1‐monoacylglycerol microemulsions.” European Journal of Lipid Science and Technology 116.4 (2014): 448-457; or (2) Zhang, Hui, et al. “Antimicrobial activity of a food-grade fully dilutable microemulsion against Escherichia coli and Staphylococcus aureus.” International journal of food microbiology 135.3 (2009): 211-215.  
Conclusion
Claims 1-4, 8-10, and 26 are rejected.  
No claim is allowed.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.A./
06 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611